                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    GARY KIRKWOOD,                                      CASE NO. C18-0360-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    NOBLE FOOD GROUP, INC.,

13                           Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to extend the stay
18   deadline. In order to provide opt-in Plaintiffs with the opportunity to review the settlement and
19   give any objections, the stay is EXTENDED until December 28, 2018. The deadline for
20   Defendants to file their answer to the amended complaint is January 7, 2019.
21          DATED this 29th day of November 2018.
22                                                          William M. McCool
                                                            Clerk of Court
23

24                                                          s/Tomas Hernandez
                                                            Deputy Clerk
25

26


     MINUTE ORDER
     C18-0360-JCC
     PAGE - 1
